Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/20.
Drawings
The drawings are objected to because in FIGs. 1-3, the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels to indicate what each of the blocks represents for a clear understanding of the invention. Additionally, certain elements are not clearly indicated.  For example only, the specification describes “22” as a communication system but in FIG. 1 it merely points in the direction of a vehicle while “20” supposedly refers to . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it fails to identify anything novel as it simply determines three signals strengths, differences the signal strengths and transmits a signal based on the differences.  The abstract fails to associate such method with any environment.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “determining a first/second/third signal strength indicator value” and “determining a first/second difference” between values. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’) and Mayo, 566 U.S. at 71 (‘‘‘[M]ental processes[ ]  and abstract intellectual concepts are not  patentable, as they are the basic tools of scientific  and technological work’ ’’ (quoting Benson, 409 U.S. at 67)); Flook, 437 U.S. at 589 (same); Benson, 409  U.S. at 67, 65 (noting that the claimed ‘‘conversion  of [binary-coded decimal] numerals to pure binary  numerals can be done mentally,’’ i.e., ‘‘as a person would do it by head and hand.’’).   Additionally, the steps of determining differences between indicator values also represents mental processes because the claims ‘‘read on an individual performing the claimed steps mentally or with pencil and paper’’), Synopsys, Inc. v.  Mentor Graphics Corp., 839 F.3d 1138, 1139, (Fed.  Cir. 2016).  Determining differences between two values also represents a well-known mathematical concept by its very nature. Though not claimed, the specification describes the steps as being performed by a general purpose computer and the mathematical manipulation of data does not result in an improvement in the functioning of the computer or to another technology. This judicial exception is not integrated into a practical application because the claims fail to set forth any structure for defining a practical application. The claims do not include additional elements that are sufficient to amount to significantly more 
The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

In the instant case, the claims recite judicial exceptions but do not integrate the judicial exception into a practical application. The step of “transmitting” a signal does not add a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field but rather represents a well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception.  Moreover, the step of transmitting in its broadest reasonable interpretation encompasses a human process of speaking (transmitting voice) after looking at the results of the differences.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a vehicle access device in radio communication with a vehicle, does not reasonably provide enablement for the full scope of the claims which encompasses any and all forms of energy, whether optical, acoustic, or radio and any and all types of sensors for measuring a signal strength indicator value, whether such represents a needle on a display, the intensity of a light, a control of an AGC etc.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims which broadly recite determining a plurality of signal strength indicator values, differencing them and transmitting a signal based on the differences. Thus, the determining of first/second/third signal strength indicator values are not fully enabled with respect to the use of acoustic or optical energy and/or the sensors/means by which the values can be determined and the manner of a responsive transmitting step.
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The subject matter encompassed by the claims includes a first antenna determining a .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the method “determines first/second/third signal strength indicator values.” However, the claim fails to specify with any degree of particularity, what these represent as there is no indication of a transmitter or a receiver, whether the signal strengths are directed to radio wave energy, acoustic energy, optical energy or some other form of energy.  In claim 1, the scope of “transmitting a signal based on the first difference and the second difference” lacks clarity since the metes and bounds of “based on” are not clearly and distinctly defined.  There is nothing in the claims which accounts for what the basis is and thus one of ordinary skill in the art a signal” are undefined such that it is not clear what this represents. It is not understood what the difference between the two signal strengths represents and thus the transmission of a signal s not understood. One of ordinary skill in the art would not know at what point infringement would occur since there are no limitations regarding the indicator values and the scope of such, no limitations regarding the manner in which determined values are gathered when and if the values are determined at distinct locations and no limitations as to what the basis of the use of the differences is in order to transmit a signal, the scope of the signal being undefined.
In claims 2-4, the language “value corresponds to a vehicle access device” is indefinite since it is unclear how a “value,” which is simply an indication of a signal strength, “corresponds” to a structural element, whether it is vehicle access device or even more broadly a vehicle. It is unclear if this is supposed to infer that the determination of the received signal strength signal indicator is measured thereat or has some other interpretation. Additionally, it is unclear what the scope of claim 3 encompasses since it appears to suggest that one of the determined signal strength indicator values is measured (received) with respect to a vehicle access device (under one interpretation of the term “corresponds”) and that a second determined signal strength is measured (received) with respect to a vehicle. Alternatively, it could represent that one of the determined signal strength indicator values is a result of a transmission from a vehicle access device (under one interpretation of the term “corresponds”) and that a second determined signal strength is a result of a transmission from a vehicle. Or alternatively, one of the determined signal strength indicator values is measured (received) with respect to a vehicle access device (under one interpretation of the term “corresponds”) and that a second determined 
Under a broadest reasonable interpretation, the antennas that are used to determine the plurality of values may be associated with different components; e.g. the 1st and 3rd values appear to be determined with respect to antennas at the access device and the 2nd value appears to be determine with respect to an antenna at the vehicle.  However, there is nothing in the claims that supports any manner of collecting measurements between the two elements so as to form a difference therebetween.  Thus, the scope of the claims is indefinite for lacking clarity since there is no relationship among the various indicator values that would provide a comparison between certain values when they are attributed to different elements.  
Due to the numerous and varied interpretations wherein the antennas “correspond” to either a vehicle access device or a vehicle as well as the numerous and varied use of antennas to determine the plurality of “received signal strength indicator values”, the method fails to clearly set forth the subject matter.  
According to claims 7-9, the first and second antennas have oppositely directed, directional beam patterns. In its broadest reasonable interpretation, it is unclear how two oppositely directed beams are capable of sufficiently receiving a signal so as to have a received signal strength which is received signal strengths are subsequently compared with another received signal strength.  
Due to the lack of a clear definition of the scope of the claims as well as the lack of sufficient enablement for the full scope of the claims, it is substantially impossible to set forth rejections on the basis of prior art at this time.  However, for the purpose of compact prosecution, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsubara et al (20070109093).
 Matsubara et al (20070109093) disclose the claimed method comprising a vehicle access device 11 having an antenna 38 and a vehicle 12 having a plurality of antennas 3-7, some of which are facing opposite directions (R/L) along a transverse direction, wherein the process of Matsubara et al teach a field strength measurement unit 39 for determining signal strength indicator values for each of a plurality of search signals respectively transmitted by antennas 3-7 [0097]+.  The received signal strength indicator values are provided to the microcomputer 31 which subsequently transmits the plurality of values to a control portion 12 of the vehicle. In one embodiment, the control portion 12 of the vehicle calculates the relative location of the vehicle access device 11 based on information stored as a map, e.g. [0103]+.  In such method, the .
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis et al (9,666,005).
Ellis et al disclose a method for authorizing a vehicle operation including a vehicle 1 and an access device 2 in wireless communication via Bluetooth LE wherein the vehicle includes a plurality of transmitters (e.g. a master and one or more slaves). The access device determines communication signal strengths from the transmitters (5:47+) or receives a plurality of RSSI signals from the master/slave transmitters (7:17+).  Based on the signal strengths, the access device may facilitate a location determination which is transmitted back to the master transmitter. The control unit 40 of the portable device may monitor the signal strength (RSSI data) from each of the remote transmitter devices 12, and determine, based on the monitored signal strength, if the portable device 2 is located in close proximity to the vehicle 1 for unlocking or within the front part of the vehicle 1 for allowing mobilization of the vehicle 1. In addition to, or alternatively, the control unit 40 may determine location information about the portable device 2 based on the relative signal strength from two or more remote beacons 12.  In one embodiment, a control unit 40 of the access device may determine location information based on differences among the signal strengths of communication from two or more remote transmitters and meets the scope of determining a first and second difference between received signal strengths.
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gautama et al (9,079,560).
Gautama et al disclose a method for determining a location of a device (104) comprising the steps of receiving a first signal strength indicator value associated with a first signal transmitted by a first peripheral device (106A); receiving a third signal strength indicator value associated with a third signal transmitted by a node embedded in a vehicle (102); receiving a second signal strength indicator value associated with a second signal transmitted by a second peripheral device (106B); and determining a difference between successively calculated first, second and third signal strength indicator values (see for example [0001], claims 10 and 11 and FIG. 1).  As the location and movement are based on the comparisons of signal strengths and a remote function is performed for providing access, it is deemed that a signal is transmitted on the basis of such differences in order to perform the remote functions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Laifenfeld et al (20160320469) disclose a method of locating a key fob (vehicle access device) with respect to a vehicle.  A plurality of short-range wireless signals, e.g. Bluetooth Low Energy protocol signals, are received at a plurality of nodes 74 and meet the scope of determining received signal strength indicator values [0027].  These values are compared to one or more known signal strength threshold, which also meet the scope of received signal strength indicator values which have been previously determined [0029].  Based on the comparison, a distance can be determined and also a communication link can be initiated.
Talty et al (20140240091), Caratto et al (9,045,102) and Oman et al (8,930,045) further show the conventionality of the use of BLE communications for vehicle access systems and methods.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646